Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-20 in the reply filed on 12/18/2020 is acknowledged. Claims 1-7, 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method of feeding an animal, there being no allowable generic or linking claim. 
The previous election/restriction requirement contained a typo and should have recited claims 1-7 and 21 for group I and not claims 1-8 and 21. The office apologizes for any confusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites that step (a) and (b) are done simultaneously. However, this limitation is contradictory to the claim steps of claim 8, from which claim 20 depends. Specifically claim 8 recites 
(a)treating an intact or unrefined plant material comprising at least one hydrocolloid precursor with an aqueous solvent to extract hydrocolloid precursor and thereby provide a hydrocolloid system and a plant material residue
b)mixing the hydrocolloid system containing the plant material residue with feed component to provide a feed mixture
The language in claim 8 indicates that first a “hydrocolloid system” must be made before mixing with the feed component. In other words, the formation of a hydrocolloid system is clearly set forth before mixing with a feed component. Claim 20 is contradictory because it states that (a) and (b) are done together. Therefore, a separate hydrocolloid system apart from the feed component would not be formed as required in claim 8. 
For purposes of examination, claim 8 is taken as the hydrocolloid system needs to be formed first before mixing with a feed component and claim 20 is taken as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545).
 	Regarding claims 8,12,15,17, Biourge teaches a method of producing an animal feed product
	(b)mixing feed components such as a meat component and a non-meat cereal component with a whole-plant component derived from an intact or unrefined plant 
	(c)forming the mixture into a product shape via extrusion
	Biourge teaches that the product is a dry dog food with a maximum 9.5% moisture(paragraph 35) but is silent on mixing the hydrocolloid precursor with an aqueous solvent before mixing with the feed component. However, Vanacker teaches a method of forming an animal feed comprising mixing a hydrocolloid with an aqueous solution to form a hydrocolloid system, mixing the hydrocolloid system with animal feed components, extruding the mixture, and drying to a moisture content of 2 to 10%. Vanacker teaches that the hydrocolloid needs to be mixed with an aqueous phase first because excess free water adversely influences the performance of an extruder cooker( p.3, line 15-24). It would have been obvious to mix the psyllium seeds(hydrocolloid) of Biourge with water first before adding to the animal feed components as taught in Vanacker in order to prevent excess free water that can adversely influence the performance of an extruder cooker. 
	The instant spec defines 'Plant material residue' as “plant material from which a component has been at least partially extracted. The plant material residue may be insoluble in aqueous solvent”(paragraph 49). Biourge teaches that psyllium seeds comprise insoluble as well as soluble fibers(paragraph 24). Therefore, upon mixing with water, one of ordinary skill in the art would expect that the insoluble fiber component of the psyllium seeds in Biourge would be present as a “plant material residue” as claimed.  

	Regarding claim 11, Vanacker renders obvious mixing the hydrocolloid in Biourge with water before mixing with the feed components. Vanacker teaches mixing the hydrocolloid with water at a temperature of 95C(example 1).  
	Regarding claim 13, Biourge teaches that the feed component can include multiple components such as a meat component and cereal component and does not teach that the feed component consists essentially of a meat component. However, the present claims contain comprising language that would allow for additional steps of adding components. Therefore, it would have been obvious to add the meat component first in step (b) and then add the other feed components after. This method of adding ingredients would meet the claim limitation that the feed component in (b) “consists essentially of” a meat component.
	Regarding claim 19, Vanacker teaches that the drying in step (d) is carried out in an extruder at a temperature between 120 and 180C(p. 3, line 53-55). 

	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545) as evidenced by Fischer(The gel-forming polysaccharide of psyllium husk).
. 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545) as evidenced by Warren(US 5786015).
Regarding claims 14,16, Biourge teaches that the meat component is poultry meal. As evidenced by Warren, chicken(poultry) meal typically contains 12% moisture(col 2, line 36-40). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545)  further in view of Akamatsu(US 2012/0309855). 
Regarding claim 18, Biourge does not specifically teach that step (c) comprises extruding the feed mixture to provide a product shape. However, Akamatsu teaches a method of making an animal food that comprises a hydrocolloid in which a dough composition is extruded or pressed via a cookie press to form the animal food(example VI). It would have been obvious to form the animal food of Biourge via pressing since this is an alternative method of forming an animal food product that yields an acceptable product. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187). 
Regarding claim 20, Biourge teaches a method of producing an animal feed product comprising:
	(b)mixing feed components such as a meat component and a non-meat cereal component with a whole-plant component derived from an intact or unrefined plant material comprising at least one hydrocolloid precursor(whole psyllium seeds)(paragraphs 23-25).
	(c)forming the mixture into a product shape via extrusion
Biourge teaches that the product is a formed via extrusion where all components are mixed together at once. Biourge teaches that the dry dog food has a maximum 9.5% moisture(paragraph 35) but does not specifically teach including water in with the hydrocolloid to form a hydrocolloid system. 
However, McCulloch teaches a method of forming an animal food product comprising forming a meat slurry comprising meat, fat and water, adding the meat slurry to a dry mix of cereals and appropriate vitamins, extruding the mixture, and heating the extruded product to arrive at a moisture content of 7 to 15%(claim 1). It would have been obvious to add water to the hydrocolloid and feed component mixture of Biourge before extrusion so that the composition can be effectively mixed and extruded as taught in McCulloch. 
It would have been further obvious to dry the extruded animal feed composition of Biourge as taught in McCulloch in order to arrive at the low moisture content of a maximum 9.5% as dictated in Biourge(see Biourge paragraph 35). 

	The instant spec defines 'Plant material residue' as “plant material from which a component has been at least partially extracted. The plant material residue may be insoluble in aqueous solvent”(paragraph 49). Biourge teaches that psyllium seeds comprise insoluble as well as soluble fibers(paragraph 24). Therefore, upon mixing with water, one of ordinary skill in the art would expect that the insoluble fiber component of the psyllium seeds in Biourge would be present as a “plant material residue” as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791